Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20131802F
Release Date: 5/3/2013
CC:LB&I:RFPH: -------------POSTF-100493-13
UILC:

199.05-00, 199.06-00

date:

February 27, 2013

to:

--------------------Revenue Agent
(Large Business & International)

from:

-------------------Attorney (------------)
(Large Business & International)

subject:

----------------------------------------------------------------------------------------Taxable Years ended ---------------- 2009 and ---------------- 2010
Aggregation of patronage and nonpatronage sourced activities for DPAD
This memorandum responds to your emailed request for assistance dated January 3,
2013. This advice has been coordinated with National Office. This advice may not be
used or cited as precedent.
DISCLOSURE STATEMENT
This writing may contain privileged information. Any unauthorized disclosure of
this writing may undermine our ability to protect the privileged information. If
disclosure is determined to be necessary, please contact this office for our views.
ISSUE
Whether ---------------------------------------------(“Taxpayer”), a Subchapter T cooperative,
can compute its domestic production activities deduction (“DPAD”) by aggregating
patronage and nonpatronage sourced activities.

POSTF-100493-13

2

CONCLUSION
As a taxable cooperative, Taxpayer is required to separately compute DPAD for
patronage and nonpatronage sourced income under Subchapter T.
FACTS
Taxpayer is a large Subchapter T -----------------cooperative that markets -------------------------------------------------------------------------------------------. Taxpayer files a Form 1120C,
U.S. Income Tax Return for Cooperative Associations. On Taxpayer’s --------Form
1120C, Taxpayer had $---------------in assets and $---------------in sales. On Taxpayer’s
Schedule G of Form 1120C, Taxpayer stated $------------------in patronage gross receipts
and $------------------in nonpatronage gross receipts. Additionally, Taxpayer claimed a
DPAD of $--------------for patronage income and no DPAD for nonpatronage income.
Although Taxpayer computed a number for both patronage and nonpatronage income
for DPAD, Taxpayer did not perform two DPAD computations, one for patronage
sourced activities and another for nonpatronage sourced activities. Instead, Taxpayer
computed its DPAD by aggregating the patronage and nonpatronage sourced activities.
Taxpayer stated in an email to the revenue agent that it was aware that “some
[taxpayers] have taken the position that cooperatives should separately calculate DPAD
for patronage and nonpatronage income.” Despite this knowledge, Taxpayer took the
position that because Taxpayer found no basis in section 199 or the Treasury
Regulations for section 199 that requires cooperative to perform two separate
calculations, Taxpayer’s position is “correct, reasonable and proper based on the law
and regulations.”
LAW AND ANALYSIS
Subchapter T
Tax exempt farmers cooperatives (“exempt cooperatives”) (section 521) and
corporations operating on a cooperative basis (“taxable cooperatives”) (section 1381)
are subject to Subchapter T. A taxable cooperative is a hybrid business entity that
conducts business both with patrons and nonpatrons. Only the portion of a taxable
cooperative’s business that is conducted on a cooperative basis, with or for the benefit
of its members/patrons, is subject to Subchapter T. I.R.C. § 1381; Treas. Reg. §
1.1381(a). Accordingly, a taxable cooperative is taxed like an ordinary corporation in
regards to nonpatronage sourced income, but like a partnership with respect to
patronage sourced income. Conway County Farmers Ass’n v. U.S., 588 F.2d 592, 596
(8th Cir. 1978). When a taxable cooperative does any business with non-cooperative
members or participating patrons that are themselves a taxable cooperative, the taxable

POSTF-100493-13

3

cooperative is taxed like a C-corporation. The taxable cooperative’s taxable income is
the total of both patronage and nonpatronage sourced income.
A “patron” is any person with whom or for whom the cooperative does business on a
cooperative basis, whether a member or a nonmember of the cooperative. Treas. Reg.
§ 1.1388-1(e). Patronage sourced income is not defined in the Internal Revenue Code,
but nonpatronage sourced income is defined as “income derived from sources other
than patronage.” Treas. Reg. § 1.1382-3(c)(2). The determination of whether income is
either patronage or nonpatroange sourced is based on the relationship of the activity
generating the income to the marketing, purchasing, or service activities of the
cooperative. Rev. Rul. 69-576, 1969-2 C.B. 166. Patronage sourced income is
commonly considered to be income derived from transactions that facilitate the
accomplishment of the cooperative’s marketing, purchasing, or servicing activities, as
opposed to transactions which generate income while being only incidental to those
activities. Id.
A cooperative is allowed to reduce its patronage sourced income, but not its
nonpatronage sourced income, by the amounts paid to its patrons during the payment
period. I.R.C. § 1382(b). These items include patronage dividends to the extent paid in
money, qualified written notices of allocation, or other property with respect to
patronage occurring during the taxable year (with certain exceptions); as well as perunits retain allocations to the extent paid in money, qualified per-unit retain
certifications, or other property, with respect to marketing occurring during the taxable
year (with certain exceptions). I.R.C. §§ 1382(b)(1) and (b)(3).
Patronage and nonpatronage sourced income are treated separately because of the
different taxation of each. Since patronage sourced income is treated as partnership
income, the income passes through and is taxed only in the hands of the patrons who
receive it through patronage dividends, per-units retains, etc. Nonpatronage sourced
income is treated like C-corporation income, and is taxed both at the cooperative level
and again when distributed as dividends, etc.
Domestic Production Activities Deduction
In 2004, as part of the American Jobs Creation Act, Congress phased in a new tax
deduction related to qualified domestic production. Congress wanted to enact a tax law
that helped the ability of particular domestic businesses, domestic producers in
particular, to compete in the global marketplace. The new tax deduction, domestic
production activities deduction (“DPAD”), is available for a broad range of domestic
manufacturing and production businesses, as well as companies engaged in activities
not traditionally seen as manufacturing, e.g. agriculture. I.R.C. § 199. For the tax years
at issue, DPAD is the lesser of 6% of taxable income or 6% of qualified production
activities income (“”QPAI”), limited to 50% of the W-2 wages. Id.

POSTF-100493-13

4

The Conference Report provided additional clarification on the intent of Congress in
determining QPAI for agricultural and horticultural cooperatives. The report stated that
income derived from manufacturing, production, growth, or extraction in whole or
significant part of any agricultural or horticultural product by a cooperative, or from the
marketing of agricultural or horticultural products by a cooperative, may be included in
the cooperative’s QPAI. H.R. Conf. Rept. No. 755, 108th Cong., 2d Sess. at 274.
Farm Service Cooperative
The taxpayer in Farm Service Cooperative v. Comm’r, 619 F.2d 718 (8th Cir. 1980),
was an agricultural cooperative whose business consisted of four kinds or “pools” of
activities. Only the broiler (chicken) pool activity was at issue. Id. During the 1971 and
1972 fiscal years, the broiler pool sustained significant losses. Id. at 721. In 1972, the
taxpayer’s broiler pool’s expenditures exceeded broiler receipts, and the taxpayer offset
the entire amount of the broiler pool (patronage) deficit against its taxable
(nonpatronage) income for the 1972 fiscal year. Id. The Service disagreed with the
taxpayer’s method of accounting, and argued that the taxpayer was required to pay tax
on all income not allocated to patrons, i.e., as a taxable cooperative, taxpayer was not
allowed to use patron sourced losses to offset its taxable nonpatronage income. Id.
The Court began its analysis with the fact that taxable cooperatives may allocate to their
patrons and deduct from its taxable income only income arising from patronage
activities, subject to additional conditions specified in section 1388. Id. at 722. Since a
restriction on the scope of allowable deductions exists, taxable cooperatives must
separate patronage and nonpatronage sourced income. Id. at 723.
The Service raised the position that it called the “cooperative tax accounting principle” –
expenses allocable solely to patronage activities could not be used to offset
nonpatronage income. Id. The taxpayer countered that its treatment of operating losses
did in fact conform with the Internal Revenue Code, because Subchapter T makes no
explicit rules about the appropriate treatment of net operating losses, and therefore the
general rules of corporate taxation apply. Id. The taxpayer argued that since Ccorporations are allowed to aggregate gains and losses from their different business
units, the taxpayer should be allowed to do the same, aggregate gains and losses from
its patronage and nonpatronage activities.
The Tax Court agreed with the taxpayer and held that the taxpayer could allocate the
broiler pool losses as they saw fit. The Tax Court relied upon its decision in Associated
Milk Producers, Inc. v. Comm’r, 68 T.C. 729 (1977). In Associated Milk Producers, the
Court held that a taxable cooperative could employ the net loss carryover to reduce
current patronage earnings by past operating losses. 68 T.C. at 738-39. The Court said
the cooperative could carryover losses as it saw fit and determine whether its past,
present, or future patrons should bear the loss. Id.

POSTF-100493-13

5

The 8th Circuit, however, distinguished the taxpayer of Farm Service from the
Associated Milk Producers case. The 8th Circuit explained that Associated Milk
Producers dealt with a “vertical” allocation of losses, which shifted the losses in time,
but kept them within solely patronage business. 619 F.2d at 724. In contrast, Farm
Service, contained a “horizontal” allocation problem, where the income and losses
shifted between the patronage and nonpatronage portions of the business. Id. The 8th
Circuit reinforced the supremacy of Subchapter T in separating patronage from
nonpatronage business, holding that a taxable cooperative must segregate accounts
when calculating gross income, “at least in those cases where grower payments or perunit retain allocations contribute to net operating losses in patronage activities,” and
stating that “[t]axpayer’s accounting procedures cannot supersede this statutory
principle.” Id. at 726.
Analysis
In the present case, Taxpayer aggregated its patronage and nonpatronage business
activities for the purpose of calculating its DPAD. Taxpayer’s nonpatronage activities
had a negative QPAI, which, if calculated separately from patronage activities, would
have resulted in a DPAD of zero. By aggregating its patronage and nonpatronage
activities, Taxpayer was able to turn half of its nonpatronage wages into additional
DPAD.
This method of calculation creates a distortion of DPAD. While requiring a taxpayer to
separate its DPAD calculations for patronage and nonpatronage activities leads to a far
smaller total DPAD, aggregating the two would give a taxable cooperative a large
advantage over a corporation. Taxable cooperatives are able to calculate their gross
patronage sourced income for DPAD without deducting certain types of payments, e.g.,
per units retained paid in money (“PURPIM”), making their patronage sourced income
higher than it would otherwise be. If, as Taxpayer argues, Congress intended there to
be no distinction between cooperatives and other corporations under section 199, then
cooperatives should not be allowed to exclude these expenses as part of their cost of
goods sold.
Aggregating patronage and nonpatronage income, wages, and expenses represent a
horizontal allocation of cooperative business, as discussed in Farm Service. Similarly,
here the taxpayer is using patronage QPAI, in the form of non-deducted PURPIMs, to
offset a negative nonpatronage QPAI. While section 199 does not explicitly require
cooperatives to perform separate DPAD calculations, it is indisputable that section
199(d)(3) is a deduction against patronage sourced earnings only. Further, it is
indisputable that cooperatives cannot deduct W-2 wages from nonpatronage activities
against patronage sourced income (or vice versa). Here, however, Taxpayer is doing
indirectly what it cannot do directly by using nonpatronage sourced W-2 wages to
artificially increase the amount of the section 199 deduction that is solely used

POSTF-100493-13

6

against patronage income. Subchapter T has precedence over cooperatives, and
therefore Taxpayer must perform separate DPAD calculations.
Please call (312) 368-8792 if you have any further questions.

JAMES M. CASCINO
Associate Area Counsel
(Large Business & International)

By: ____________________________
Tess deLiefde
Attorney (------------)
(Large Business & International)

